Citation Nr: 1526860	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO. 13-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel









INTRODUCTION

The Veteran had honorable active service from October 1965 to December 1968.  He died in June 1992.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the claim resides with VA's Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran had verified service in the Republic of Vietnam and is presumed to have been exposed to herbicides during service.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The most probative evidence does not establish that the Veteran was diagnosed with ischemic heart disease.

4.  The weight of the probative evidence of record is against a finding that the cause of the Veteran's death was related to his active military service, to include in-service exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  VA letters issued in February 2012 and August 2012 fully satisfied the duty to notify provisions with respect to service connection for DIC benefits.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant did not identify any private treatment records.

While a VA medical opinion regarding a direct correlation between the Veteran's claimed heart disease and service was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to obtain a medical opinion in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's claimed heart disease was the result of his military service.  Further, as will be discussed below, the record does not reflect a diagnosis of heart disease prior to the Veteran's death.  As such, the appellant's conclusory lay statements are insufficient to trigger VA's duty to obtain a medical opinion.  See Waters, 601 F.3d 1274. 

As the appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. General Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Furthermore, VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

Factual Background and Analysis

The appellant contends that the cause of the Veteran's death is related to his heart disease caused by in-service exposure to herbicides during his service in Vietnam.  Specifically, the appellant asserts that the Veteran's heart disease resulted in cardiac arrest that was the ultimate cause of death.  The Veteran died in June 1992 at the age of 45.  The certificate of death reported the immediate cause of death as cardiac arrest, due to heart disease.

At the time of the Veteran's death service connection was not in effect for any disability.  

The appellant has not asserted that the Veteran's cardiac arrest was directly caused by or related to service.  Further, service treatment records are silent for any complaints of heart trouble.  Therefore, the Board will focus its analysis on whether the Veteran's claimed heart disease was related to service, to include herbicide exposure, and therefore warrants service connection for the cause of his death.

Review of the Veteran's DD-214 reflects that he had 19 months of foreign service and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  As noted by the RO in the September 2012 rating decision, the National Personnel Records Center verified his service in Vietnam.  Thus, his exposure to herbicides is presumed.  38 C.F.R. § 3.307.  Therefore, if he is shown to have ischemic heart disease, presumptive service would be warrant.  

However, the weight of the evidence does not reflect that the Veteran was diagnosed with heart disease at the time of his death.  Specifically, a VA examiner reviewed the evidence of record and essentially determined in a July 2012 report that the Veteran never had heart disease.  The examiner based his opinion on a negative stress test conducted in 1988 due to the Veteran's complaints of chest pain; testing at that time revealed a diagnosis of anxiety reaction.  The examiner also noted the findings of a December 1988 EKG were interpreted as "probably within normal limits and at worst only small ST-T abnormalities."  Further, the examiner highlighted that a December 1988 medical certificate failed to include a medical illness under the Veteran's past medical history.  The Veteran was also noted to have had a normal EKG and chest X-Ray in February 1991 and to have been given a diagnosis of precordial chest wall pain that was to be treated with pain medication.  According to the examiner's review of the evidence, a February 1992 treatment report reflected additional complaints of nonspecific chest pain, which the examiner emphasized was diagnosed as chest pain and not angina.  Based on this evidence the 2012 VA examiner concluded that the Veteran was never diagnosed with heart disease.

Further, the examiner opined that it is less likely than not that the Veteran's claimed "heart disease" was ischemic in nature in light of the several normal stress test and his nonspecific history of chest pain.  In reaching this conclusion, the examiner pointed out that no cardiac catherization or echocardiogram was ever conducted to confirm ischemic heart disease.  

Based on the above, the Board does not find that the Veteran was diagnosed with ischemic heart disease at the time of his death.  Therefore, service connection for the cause of the Veteran's death is not warranted based on a presumptive disease due to herbicide exposure.  Although the medical evidence documents some complaints of chest pain in the years prior to his death, there is no definitive diagnosis of ischemic heart disease shown in the medical evidence of record.  

The Board acknowledges that the Veteran's death certificate lists heart disease as the underlying cause of the Veteran's death due to cardiac arrest.  However, the death certificate does not identify the heart disease as ischemic and indicates that no autopsy was performed following the Veteran's death.  Given the medical evidence preceding the Veteran's death, as discussed by the 2012 VA examiner, it is unclear how the medical examiner determined that the Veteran had heart disease at the time of his death.  In this regard, after reviewing the evidence of record, the 2012 VA examiner essentially rendered an opinion against a finding of heart disease at any time, and supported this opinion with detailed rationale.  The Board finds the 2012 VA opinion to be highly probative evidence weighing against the claim that the Veteran had heart disease presumptively related to in-service Agent Orange exposure which caused or contributed to his death.
  
In reaching this determination, the Board has considered the appellant's assertions that the Veteran's heart disease was ischemic in nature and presumptively caused by herbicide exposure.  38 C.F.R. § 3.309.  However, she has not demonstrated herself to possess the necessary medical expertise to diagnose a complex medical condition such as heart disease.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology and diagnosis of heart disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Therefore, her assertions regarding whether the Veteran had heart disease are given little probative value.  The appellant also submitted research articles on ischemic heart disease.  The Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the articles and websites do not specifically address the question of whether the Veteran had heart disease but rather highlight some of the symptoms (particularly angina) of ischemic heart disease and the relationship to herbicide exposure.  In this respect, the Veteran was not diagnosed with angina in June 1988 as claimed by the appellant.  Rather, the treatment report reflects a diagnosis of chest pain more likely than angina.

Lastly, the evidence does not support finding that the Veteran's death due to cardiac arrest was caused by or otherwise related to service.  As described, service treatment records contain no notation of heart problems in service.  There is no competent medical evidence relating the Veteran's cardiac arrest to service.  Further, the appellant has not asserted that the cardiac arrest was caused by service, rather, that the Veteran contracted heart disease as a result of herbicide exposure.  As the Board has already found that the Veteran did not have heart disease, there remains no evidence, medical or lay, of a connection between the cardiac arrest and service.

Although the Board is sympathetic to the appellant's assertions, fully appreciates her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


